DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In the preliminary amendment filed 03/04/2021 the following occurred: Claims 1, 11, and 21 were amended; and Claims 2 and 12 were canceled. Claims 1, 3-6, 9-11, 13-15, and 21 are presented for examination.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-6, 9-11, 13-15, and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1, 3-6, 9-11, 13-15, and 21 are drawn to a non-transitory computer-readable storage mediums and a system, which is/are statutory categories of invention (Step 1: YES). 
Independent claims 1 and 11 recite receiving an imaging study including a medical image of a patient; extracting an image context from the imaging study; receiving a patient study for the patient comprising a patient context; automatically generating a search query based on the image context wherein the image context is augmented by the patient context, a level of expertise of a user and a user 
Independent claim 21 recites receiving an imaging study including a medical image of a patient; extracting an image context from the imaging study; receiving a patient context for the patient comprising a patient context; automatically generating a search query based on the image context and the patient context wherein the image context is augmented by the patient context; send the search query to a data source; receiving results of the query from a data source; and providing the results to a user.
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity by performing a context-sensitive assessment of clinical findings, which a user (e.g., a radiologist) may consult “for background information that may aid in the assessment of the patient's imaging studies” (see originally filed specification paragraph 1). If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices and/or managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including “non-transitory computer-readable storage medium storing a set of instructions that are executable by a processor, the set of instructions, when executed by the processor, causing the processor to perform operations”, “controlling a computing device to”, “wherein the image context is extracted from the imaging study using natural language processing”, and “a memory storing a set of instructions; and a processor executing the set of instructions to perform operations”, which are additional elements that are recited at a high level of generality (e.g., the “processor executing the set of instructions to perform operations” performs 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed (e.g., the “a memory storing a set of instructions; and a processor executing the set of instructions to perform operations” language is incidental to the set of instructions that are stored and executed). Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The claims further recite the additional elements of “wherein the user intention is based on a predefined gesture by the user”, which are nominal or tangential additions to the abstract idea and amount to extra-solution activity concerning mere data gathering. The addition of an insignificant extra-solution activity limitation does not impose meaningful limits on the claim such that is it not nominally or tangentially related to the invention. In the claimed context, these claimed additional elements are incidental to the performance of the recited abstract idea of improving the efficiency of a radiologist’s workflow outlined in the recitations above. See: MPEP 2106.05(g).
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer and data gathering components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application Step 2A Prong Two: NO).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The originally filed specification supports this conclusion at Figure 2 and 5, and 
Paragraph 18: “Context information may be extracted from metadata such as DICOM headers of prior studies for the patient. DICOM fields that may be used in this manner include Modality, Body Part Examined, Protocol Name, and Series Description. DICOM information may also include a reason for examination. Because this DICOM field contains a narrative description of the study, a natural language processing ("NLP") engine operative to extract Unified Medical Language System ("UMLS") concepts may be used to extract diagnostic terms from this field. Other DICOM fields from which useful information may be extracted by the patient context module 220 include Procedure Code, Requested Procedure Code, and 
Paragraph 27: “...In another embodiment, a predefined gesture by the user may be used to indicate what the user is looking for. For example, the predefined gesture may be circling a mouse cursor around a finding of interest, and this gesture may be taken to mean that the user wishes to be shown the lymph nodes around the relevant body part.”
Paragraph 42: “Figure 5 illustrates an exemplary computing system 500 that may implement the exemplary embodiments described above with reference to system 200 and method 400. The computing system 500 includes a data storage element 510 (e.g., one or more hard drives, solid state drives, or other persistent data storage components). The data storage element 510 may store code for implementing the method 400, which may include portions of code performing the functions of the image context module 210, patient context module 220, query generation module 230, results filtering module 240, results sorting module 250, and results display module 260. The computing system 500 also includes a processing element 520, which may include one or more microprocessors capable of executing code such as the code for implementing the method 400. The computing system 500 also includes a user interface 530, which may comprise one or more physical components (e.g., a keyboard, mouse, touchpad, display, touchscreen, etc.) operable to receive user inputs and provide results (e.g., the display 300) to a user. The computing system 500 also includes a data interface 540 (e.g., a wired or wireless connection to a network and/or to the Internet) providing for communications (e.g., the query of step 450 and receipt of query results in step 460) with external data sources. It will be apparent to those of skill in the art that there may be any number of possible implementations of a computing system 500, that such implementations may include additional elements not specifically described above, and that the computing system 500 may be capable of performing additional tasks beyond those described above with reference to the exemplary embodiments.”
Paragraph 44: “Those of skill in the art will understand that the above-described exemplary embodiments may be implemented in any number of matters, including as a software module, as a combination of hardware and software, etc. For example, the exemplary method 400 may be embodied in a program stored in a non-transitory storage medium and containing lines of code that, when compiled, may be executed by a processor.”
The specification (e.g., as excerpted here) does not indicate that the additional element(s) of the above cited “gesture” data gathering activity provide anything other than well‐understood, routine, and conventional functions when claimed in a merely generic manner (as they are here). See: MPEP 2106.05(g).
Viewing the limitations as an ordered combination, the claims simply instruct the additional 
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 3-6, 9, 10, and 13-15 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 9-11, and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2011/0099032 to Miyasa in view of U.S. Patent Application Publication 2007/0238948 to Bartsch in view of U.S. Patent Application Publication 2015/0212676 to Khare further in view of U.S. Patent Application Publication 2009/0310836 to Krishnan. 

As per claim 1, Miyasa teaches a non-transitory computer-readable storage medium storing a set of instructions that are executable by a processor, the set of instructions, when executed by the 
receiving an imaging study including a medical image of a patient (see: Miyasa, Fig. 2, ele. S101; and paragraph 272 and 290, is met by acquiring medical image);  
extracting image context from the imaging study (see: Miyasa, Fig. 2, ele. S102; Fig. 3; and paragraph 51-57 and 66-68, is met by extracting image feature information);  
receiving a patient study for the patient comprising a patient context (see: Miyasa, Fig. 2, ele. S102; Fig. 3; and paragraph 51-57, 66-68, 72-75, 76, and 87, is met by extracting medical case data stored in a case database, including examination information of a subject, which can be composed of the identification information, the clinical information, the image information, and the diagnostic information); 
automatically generating a search query based on the image context (see: Miyasa, Fig. 2, ele. S103; and paragraph 59, 61, 72, 81, and 96-107, is met by performs similar case search processing), a level of expertise of a user and (see: Miyasa, Fig. 10; and paragraph 95, 150-159, 184, and 198, is met by display recommendation level as a function of skill level and specialty as represented by years of experience of the physician with respect to image diagnosis);  
controlling a computing device to send the search query to a data source (see: Miyasa, Fig. 2, ele. S103; and paragraph 59, 61, 72, 81, and 96-107, is met by performs similar case search processing of a case database);  
receiving results of the query from a data source (see: Miyasa, Fig. 2, ele. S103; and paragraph 59, 61, 72, 81, and 96-107, is met by search for medical reference information, performs similar case search processing to extract, from a case database, medical case data having image feature information similar to the acquired image feature information relating to the diagnostic target image); and 
providing the results to the user (see: Miyasa, Fig. 2, ele. S108-S109; Fig. 4-8; and paragraph 27-,  
Miyasa fails to specifically teach the following limitations met by Bartsch as cited:
wherein the image context is extracted from the imaging study using natural language processing (see: Bartsch, paragraph 21, is met by data sources for the NLP (Natural Language Processing) component are gained from e.g. the DICOM header information, like type of the modality, body part examined, etc. for that patient (DICOM is a standard for medical imaging known as Digital Imaging and Communication in Medicine)). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the extraction of image feature information as taught by Miyasa to include the natural language processing component as taught by Bartsch with the motivation of identifying a medical problem at hand and identifying an anatomical area of interest, e.g. the body part or organ relating to that medical problem (see: Bartsch, paragraph 23).
Miyasa teaches similar case search processing, but Miyasa fails to specifically teach generating the search query further based on a user intention, wherein the user intention is based on a predefined gesture by the user; however, Khare teaches a medical imaging application with gesture requests customized by a radiologist (see: Khare, paragraph 6, 34, 53, 54, and 57).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the similar case search processing as taught by Miyasa and Bartsch to include gesture requests customized by a radiologist as taught by Khare with the motivation of labeling an area of interest on a particular radiological image within a radiological study, to allow the radiologist to perform generalized or specific searches both locally and remotely, for any one of a number of objects such as radiological images, documents (see: Khare, paragraph 56).
Though Miyasa teaches medical case data including clinical information relating to a diagnostic target patient (see: Miyasa, Fig. 3; and paragraph 75), Miyasa teaches using that data to perform a and the patient context wherein the image context is augmented by the patient context; however, Krishnan identifying and segmenting text fields and a medical image from within the patient record to identify a structure of interest, searching the text field for one or more keywords, determining whether the text field indicates a keyword, and adding the medical image to a corresponding grouping of medical images (see: Krishnan, Fig. 1; and paragraph 17).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the similar case search processing as taught by Miyasa, Bartsch, and Khare to include identifying and segmenting text fields and a medical image from within the patient record to identify a structure of interest, searching the text field for one or more keywords, determining whether the text field indicates a keyword, and adding the medical image to a corresponding grouping of medical images as taught by Krishnan with the motivation of training a computer-learning algorithm to analyze subsequent medical images to aid in determining whether the subsequent patient has the particular abnormality indicated by the keyword (see: Krishnan, paragraph 17).

As per claim 3, Miyasa, Bartsch, Khare, and Krishnan teach the invention as claimed, see discussion of claim 1, and further teach:
wherein the operations further comprise: filtering the results based on similarity to the image context (see: Miyasa, Fig. 2, ele. S103; and paragraph 59, 61, 72, 81, and 96-107, is met by search for medical reference information, performs similar case search processing to extract, from a case database, medical case data having image feature information similar to the acquired image feature information relating to the diagnostic target image). 
 
As per claim 4, Miyasa, Bartsch, Khare, and Krishnan teach the invention as claimed, see discussion of claim 1, and further teach:
wherein the operations further comprise: sorting the results based on similarity to the image context (see: Miyasa, Fig. 2, ele. S108-S109; Fig. 4-8; and paragraph 27-31, 59, 61, 72, 81, and 96-107, is met by display mode determination). 
 
As per claim 5, Miyasa, Bartsch, Khare, and Krishnan teach the invention as claimed, see discussion of claim 1, and further teach:
wherein the operations further comprise: highlighting relevant text in the results (see: Miyasa, Fig. 2, ele. S108-S109; Fig. 4-8; and paragraph 27-31, 59, 61, 72, 81, and 96-107, is met by display mode determination based on the acquired values of the first medical examination flag F and the display recommendation level P). 
 
As per claim 6, Miyasa, Bartsch, Khare, and Krishnan teach the invention as claimed, see discussion of claim 1, and further teach:
wherein the medical image includes one of an X-ray image, a CT image, and a magnetic resonance image (see: Miyasa, paragraph 51 and 52, is met by X-ray, CT images, MRI images). 
 
As per claim 9, Miyasa, Bartsch, Khare, and Krishnan teach the invention as claimed, see discussion of claim 1, and tough Miyasa discusses Picture Archiving and Communication System (PACS) (see: Miyasa, paragraph 51), Miyasa fails to specifically teach the following limitations met by Bartsch as cited:
wherein the imaging study is formatted according to a Digital Imaging and Communications In Medicine standard (see: Bartsch, paragraph 21, is met by data sources e.g. DICOM (DICOM is a standard 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the extraction of image feature information as taught by Miyasa to include DICOM information as taught by Bartsch with the motivation of identifying a medical problem at hand and identifying an anatomical area of interest, e.g. the body part or organ relating to that medical problem (see: Bartsch, paragraph 23). 
 
As per claim 10, Miyasa, Bartsch, Khare, and Krishnan teach the invention as claimed, see discussion of claim 9, and tough Miyasa discusses Picture Archiving and Communication System (PACS) (see: Miyasa, paragraph 51), Miyasa fails to specifically teach the following limitations met by Bartsch as cited:
wherein the image context is extracted from a Digital Imaging and Communications In Medicine header (see: Bartsch, paragraph 21, is met by data sources e.g. the DICOM header information (DICOM is a standard for medical imaging known as Digital Imaging and Communication in Medicine)). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the extraction of image feature information as taught by Miyasa to include DICOM header information processing as taught by Bartsch with the motivation of identifying a medical problem at hand and identifying an anatomical area of interest, e.g. the body part or organ relating to that medical problem (see: Bartsch, paragraph 23). 
 
System claims 11 and 13-15 substantially repeat the subject matter of claims 1 and 3-5. Claims 1 and 3-5 have been shown to be fully disclosed by the teachings of Miyasa, Bartsch, Khare, and Krishnan as rejected above; as such, claims 11 and 13-15 are rejected here for the same reasons given in the above rejections of claims 1 and 3-5, which are incorporated herein.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2011/0099032 to Miyasa in view of U.S. Patent Application Publication 2009/0310836 to Krishnan. 

As per claim 21, Miyasa teaches a non-transitory computer-readable storage medium storing a set of instructions that are executable by a processor, the set of instructions, when executed by the processor, causing the processor to perform operations comprising (see: Miyasa, Fig. 1; and paragraph 49, 272, and 290, is met by processing system and storage medium):
receiving an imaging study including a medical image of a patient (see: Miyasa, Fig. 2, ele. S101; and paragraph 272 and 290, is met by acquiring medical image);
extracting an image context from the imaging study (see: Miyasa, Fig. 2, ele. S102; Fig. 3; and paragraph 51-57 and 66-68, is met by extracting image feature information);
receiving a patient context for the patient comprising a patient context (see: Miyasa, Fig. 3; and paragraph 72-75, is met by extracting medical case data stored in a case database including examination information of a subject, which can be composed of the identification information, the clinical information, the image information, and the diagnostic information);
automatically generating a search query based on the image context (see: Miyasa, Fig. 2, ele. S103; and paragraph 59, 61, 72, 81, and 96-107, is met by performs similar case search processing);
controlling a computing device to send the search query to a data source (see: Miyasa, Fig. 2, ele. S103; and paragraph 59, 61, 72, 81, and 96-107, is met by performs similar case search processing of a case database); 
receiving results of the query from a data source (see: Miyasa, Fig. 2, ele. S103; and paragraph 59, 61, 72, 81, and 96-107, is met by search for medical reference information, performs similar case and
providing the results to a user (see: Miyasa, Fig. 2, ele. S108-S109; Fig. 4-8; and paragraph 27-31, 59, 61, 72, 81, and 96-107, is met by display modes including similar case data).
	Though Miyasa teaches medical case data including clinical information relating to a diagnostic target patient (see: Miyasa, Fig. 3; and paragraph 75), Miyasa teaches using that data to perform a previous image search separately from a similar case search (see: Miyasa, Fig. 2, ele. S103 and S105; and paragraph 87 and 88); therefore, Miyasa fails to specifically teach generating a search query based on the image context and the patient context wherein the image context is augmented by the patient context; however, Krishnan identifying and segmenting text fields and a medical image from within the patient record to identify a structure of interest, searching the text field for one or more keywords, determining whether the text field indicates a keyword, and adding the medical image to a corresponding grouping of medical images (see: Krishnan, Fig. 1; and paragraph 17).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the similar case search processing as taught by Miyasa to include identifying and segmenting text fields and a medical image from within the patient record to identify a structure of interest, searching the text field for one or more keywords, determining whether the text field indicates a keyword, and adding the medical image to a corresponding grouping of medical images as taught by Krishnan with the motivation of training a computer-learning algorithm to analyze subsequent medical images to aid in determining whether the subsequent patient has the particular abnormality indicated by the keyword (see: Krishnan, paragraph 17).

Response to Arguments
Applicant’s arguments from the response filed on 03/04/2021 have been fully considered and 

In the remarks, Applicant argues in substance that (1) the 35 U.S.C. 101 rejections should be withdrawn because, “Specifically, as previously indicated, the Supreme and Federal courts detailed in MPEP §§ 2106.04(d)(l) and 2106.05(a) that, an improvement in the functioning of a computer is among the limitations that have been found indicative that an additional element or combination of elements may have integrated the exception into a practical application. Radiologists need to manually query information sources, such as internal data sources or internet search engines, for background information that may aid in assessment of patient's imaging studies which tends to be a time-consuming process. (._,;;;ee Specification, [0001]). In contrast, the current application is directed to a system for improving the efficiency of a radiologist's workflow by directing a processor to automatically retrieve information that may be useful in the interpretation of patient medical findings, wherein the processor responds based on the level of expertise of the user, wherein the processor will more efficiently locate and retrieve specific types of information that is the most relevant for each specific user. (See Id., [0009]). As also stated in the specification, "[b ]ecause the queries are generated automatically, the radiologist's work flow may be performed in a more time-efficient manner and without any diminution of quality." (See Id., [0009])(emphasis added). That is, the computing device operates more efficiently because the human factor is removed from the generating of the query. Applicants submit that the technological improvements recited in claim 1 are at least 1) automatically generating a search query based on the image context wherein the image context is augmented by the patient context and the level of expertise of the user; 2) controlling a computing device to send the search query to a data source; and 3) receiving results of the query from a data source. As the Examiner is aware, when determining whether there is an improvement to a computing device, "the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the 
The Examiner respectfully disagrees. Applicant’s arguments are not persuasive.
The functions argued are representative of the abstract idea. As argued, the problem is rooted in “improving the efficiency of a radiologist's workflow” for which the solution is “automatically retrieving information that may be useful in the interpretation of patient medical findings” by “1) automatically generating a search query based on the image context wherein the image context is augmented by the patient context and the level of expertise of the user; 2) controlling a computing device to send the search query to a data source; and 3) receiving results of the query from a data source”. However, generating and sending a search query and retrieving results correlates to the argued process of “manually query information sources”. This automation of a manual process is directed to the same problem which is rooted in the organization of human activity by improving radiologist’s workflow. 
As addressed by investigation of the additional elements in the above rejection, the claims here are not directed to a specific improvement to computer functionality that amount to a practical application or are otherwise significantly more. Rather, they are directed to the use of conventional or 
It is argued that the “efficiency of a processor” is enhanced though the claimed functionality, but the functions themselves are directed toward the performance of a workflow process as outlined in the rejection above and do not alter the efficiency of the processor. The abstract processes claimed may be altered, but the efficiency of the processor is not. For example, it is argued that the current application is directed to system for improving the efficiency of a radiologist’s workflow “by directing a processor” to automatically retrieve information that “may be” useful in the interpretation of patient medical findings. Not only is the radiologist’s workflow efficiency not guaranteed (i.e., “may be”), the technology of the processor is not improved as argued (and more importantly, claimed) and is instead claimed and described at a high level of generality such that it amounts to no more than mere instruction to apply the exception (i.e., “by directing a processor”) using generic computer components (e.g., the specification paragraph 42, “…a processing element 520, which may include one or more microprocessors capable of executing code…” and specification paragraph 44, “Those of skill in the art will understand that the above-described exemplary embodiments may be implemented in any number of matters, including as a software module, as a combination of hardware and software, etc. For example, the exemplary method 400 may be embodied in a program stored in a non-transitory storage 

In the remarks, Applicant argues in substance that (2) the 35 U.S.C. 103 rejections should be withdrawn in view of the amendments because “Miyasa fails to disclose or suggest "generating a search query based on the image context wherein the image context is augmented by the patient context ... " as recited in amended claim 1. There is no disclosure whatsoever in Miyasa that uses the received patient context to augment the imaging context to use this information to generate a query. Thus, Miyasa is not concerned with using both the patient context and the image context to generate the results for the search query. Instead, Miyasa is concerned with acquiring image feature information and performing a case search to extract medical data with information similar to the acquired image feature information. However, nothing in Miyasa teaches or suggests that a patient context is used to augment the imaging context to use this information to generate a query. Thus, Miyasa fails to teach the recitations of claim 1…It is respectfully submitted that this disclosure of Khare in no way indicates the system of Khare uses the received patient context to augment the imaging context to use this information to generate a query. Instead, Khare teaches a system of identifying a text field and a medical image in a received patient record where the image is segmented to determine the structure of interest. However, this disclosure of Khare in no way teaches the above recitation of claim 21.”
The Examiner respectfully disagrees. Applicant’s arguments are not persuasive.
Firstly, it is noted that though Applicant clearly cites and argues the Krishnan reference, but a typo in the arguments indicates the Khare reference, which was used to meet a different limitation than the one argued.  
As per the limitation concerning “a search query based on the image context wherein the image context is augmented by the patient context”, the limitation(s) itself is broadly claimed and does not 
Finally, the arguments do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. It is argued, after sic] in no way indicates the system of Khare [sic] uses the received patient context to augment the imaging context to use this information to generate a query. Instead, Khare [sic] teaches a system of identifying a text field and a medical image in a received patient record where the image is segmented to determine the structure of interest.” But why? It is admitted in this argument that Krishnan teaches “identifying a text field”, which correlates to the claimed patient context, and segmented medical image “to determine the structure of interest”, which correlates to the claimed image context, and since they are both used together they then “augment” a determination as to if to add a medical image to a corresponding grouping of medical images. There is no rationale provide in the argument, and in fact the argument supports, the application of prior art, which, importantly, must be read to modify the similar case search processing as taught by Miyasa. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure U.S. Patent Application Publication 2016/0307319 Miller (paragraph 6, image-based search of PACS using keyword, searching similar anatomical phenotypes in context-based image retrieval (CBIR)).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A SOREY whose telephone number is (571)270-3606.  The examiner can normally be reached on Monday through Friday, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT A SOREY/Primary Examiner, Art Unit 3626